[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
After trial in this matter in which the plaintiff claimed damages of $344.50, the court entered judgment for the defendant. The defendant then moved for articulation pursuant to Practice Book § 4051, although the defendant did not file an appeal.
The defendant's motion for articulation is denied. Practice Book § 4051 provides for the filing of a motion for articulation in the context of an appeal and there is no appeal pending in this matter. CT Page 3194
VERTEFEUILLE, J.